Pee Cueiam.
This is an application for a writ of certiorari to “review the amount of taxes levied and billed against” prosecutors, covering certain property in the city of Paterson. The contention of the prosecutors is that there should be an exemption from taxation to the extent of six-sixteenths of the value of the property, by reason of ownership to that extent in the Society for Useful Manufactures, a tax exempt corporation.
This is an attempt to review the assessment directly by certiorari without first taking an appeal to the county board of taxation and the state board of tax appeals. We are of the opinion that the statutory method of review should be followed before the allowance of the discretionary writ of this court. Hackensack Water Co. v. State Board, 104 N. J. L. 48; 139 Atl. Rep. 410.
The writ is denied.